Order                                                                          Michigan Supreme Court
                                                                                     Lansing, Michigan

  November 16, 2018                                                                   Stephen J. Markman,
                                                                                                 Chief Justice

  157991                                                                                    Brian K. Zahra
                                                                                    Bridget M. McCormack
                                                                                          David F. Viviano
                                                                                      Richard H. Bernstein
                                                                                           Kurtis T. Wilder
  In re CHURCHILL/BELINSKI, Minors.                        SC: 157991                Elizabeth T. Clement,
                                                           COA: 337790                                Justices
                                                           Clare CC Family Div:
                                                            16-000046-NA

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 15, 2018
  judgment of the Court of Appeals is considered. Pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REVERSE that part of the Court of Appeals judgment
  affirming the Clare Circuit Court’s exercise of jurisdiction over the respondent-mother’s
  minor children, SLB and JWC, and we VACATE the Clare Circuit Court’s February 17,
  2017 order of adjudication and March 15, 2017 order of disposition as they pertain to
  SLB and JWC. There is no independent basis to conclude that SLB or JWC come within
  the statutory requirements of MCL 712A.2(b). See In re Brock, 442 Mich. 101, 108-109
  (1993). And the petitioner did not present a theory of anticipatory neglect to the jury or
  to the Court of Appeals. See In re LaFlure, 48 Mich. App. 377, 392 (1973). In all other
  respects, leave to appeal is DENIED as to respondent’s minor children SLB and JWC,
  because we are not persuaded that the remaining questions presented should be reviewed
  by this Court.

        We direct the Clerk to schedule oral argument on the application as it relates to the
  respondent’s minor child, OTC. MCR 7.305(H)(1).

         The respondent shall file a supplemental brief within 42 days of the date of this
  order addressing whether the Clare Circuit Court properly exercised jurisdiction over
  OTC. In addition to the brief, the respondent shall electronically file an appendix
  conforming to MCR 7.312(D)(2). In the brief, citations to the record must provide the
  appendix page numbers as required by MCR 7.312(B)(1). The petitioner shall file a
  supplemental brief within 21 days of being served with the respondent’s brief. The
  petitioner shall also electronically file an appendix, or in the alternative, stipulate to the
  use of the appendix filed by the respondent. A reply, if any, must be filed by the
                                                                                                               2

respondent within 14 days of being served with the petitioner’s brief. The parties should
not submit mere restatements of their application papers.

       The Youth Law Center and the Children’s Law and Family Law Sections of the
State Bar of Michigan are invited to file briefs amicus curiae. Other persons or groups
interested in the determination of the issue presented in this case may move the Court for
permission to file briefs amicus curiae.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         November 16, 2018
       t1106
                                                                             Clerk